 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DWIGHT LARRY BRADFORD,                              1:17-cv-01601-LJO-SKO (PC)

12                       Plaintiff,                       ORDER SETTING SETTLEMENT
                                                          CONFERENCE
13           v.
                                                          DATE: October 17, 2019
14    SHERMAN, et al.,                                    TIME: 11:00 a.m.

15                       Defendants.
16

17          On June 27, 2019, the parties were ordered to notify the court whether a settlement
18   conference would be beneficial. (Doc. 30.) The parties responded in the affirmative, (Docs. 36,
19   37), from which the Court has determined that this case will benefit from a settlement conference.
20   Therefore, this case will be set for a settlement conference before the undersigned at the U. S.
21   District Court, 2500 Tulare Street, Fresno, California 93721 in Courtroom #7, on October 17,
22   2019, at 11:00 a.m. The Court will issue the necessary transportation order in due course.
23          The Court ORDERS:
24      1. This case is set for a settlement conference before Magistrate Judge Sheila K. Oberto, on
25          October 17, 2019, at 11:00 a.m. at the U. S. District Court, 2500 Tulare Street, Fresno,
26          California 93721 in Courtroom #7.
27      2. Unless otherwise permitted in advance by the Court, the attorneys who will try the case
28          shall appear at the Settlement Conference with the parties and the person or persons



                                                      1
 1

 2            having full authority to negotiate and settle the case on any reasonable terms1 discussed at

 3            the conference. Consideration of settlement is a serious matter that requires preparation

 4            prior to the settlement conference. Set forth below are the procedures the Court will

 5            employ, absent good cause, in conducting the conference.

 6         3. The parties must be prepared to discuss the claims, defenses and damages. The failure of

 7            any counsel, party or authorized person subject to this order to appear may result in the

 8            imposition of sanctions. In addition, the conference will not proceed and will be reset to

 9            another date.

10         4. No later than September 2, 2019, Plaintiff SHALL submit to Defendants, by mail, a

11            written itemization of damages and a meaningful2 settlement demand, which includes a

12            brief explanation of why such a settlement is appropriate, not to exceed ten pages in

13            length.

14         5. No later than September 20, 2019, Defendants SHALL respond, by telephone or in

15            person, with an acceptance of the offer or with a meaningful counteroffer, which includes

16            a brief explanation of why such a settlement is appropriate. If settlement is achieved,

17            defense counsel is to immediately inform the Courtroom Deputy of Magistrate Judge

18            Oberto.

19         6. If settlement is not achieved informally, the parties are directed to submit confidential
20            settlement statements no later than October 2, 2019 to the following email address:

21            skoorders@caed.uscourts.gov. The parties shall also file a “Notice of Submission of

22            Confidential Settlement Statement.” (See Local Rule 270(d).)

23            Settlement statements should not be filed with the Clerk of the Court nor served on any

24   other party. Settlement statements shall be clearly marked “confidential” with the date and time

25     1
         Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements are
26   subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by
     a person whose recommendations about settlement are relied upon by the ultimate decision makers.
27
       2
         “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering party.
     “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party. If,
     however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this
28   should trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the
     settlement conference via stipulation.
                                                                 2
 1

 2   of the settlement conference indicated prominently thereon. The confidential settlement statement

 3   shall be no longer than five pages in length, typed or neatly printed, and include the following:

 4      a. A brief statement of the facts of the case.

 5      b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon which

 6            the claims are founded; a forthright evaluation of the parties’ likelihood of prevailing on

 7            the claims and defenses; and a description of the major issues in dispute.

 8      c. An estimate of the cost and time to be expended for further discovery, pretrial, and trial.

 9      d. An outline of past settlement efforts including information regarding the “Pre-settlement
10            Conference Exchange of Demand and Offer” required above -- including the itemization
11            of damages -- and a history of past settlement discussions, offers, and demands.
12      e. A brief statement of each party’s expectations and goals for the settlement conference,
13            including how much a party is willing to accept and/or willing to pay.
14      f. If the parties intend to discuss the joint settlement of any other actions or claims not in this
15            suit, please provide a brief description of each action or claim as set forth above, including
16            case number(s) is applicable.
17

18   IT IS SO ORDERED.
19
20
     Dated:     August 2, 2019                                      /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27
28

                                                         3
